Order unanimously modified so as to grant consolidation of the Municipal Court action with the Supreme Court action upon condition that the defendant’s cause of action, as a counterclaim, be tried separately by a jury prior to the trial of the plaintiff’s equitable cause of action. Defendant Ball & Jewell, Inc., shall have the right to open and close upon the separate jury trial of its counterclaim. The equity trial may then proceed before the same justice hearing the jury issue. The order, as so modified, is affirmed, with $10 costs and disbursements to the appellant. Settle order on notice. Present — Peck, P. J., Callahan, Van Voorhis and Breitel, JJ.